Title: VII. From George Washington to Major General Arthur St. Clair, 4 October 1779
From: Washington, George
To: St. Clair, Arthur


          
            Dear Sir,
            Head Qrs [West Point] Octr 4th 79.
          
          I have received, and thank you for the thoughts contained in your Letter of this date—& pray you to continue them as they may occur. I prefer receiving the sentiments of Officer[s] in this way to Councils of War; as I can digest every matter and thing at my leizure, and act with more secrecy than it is possible in pursuance of a determination discovered by a Majority of votes & known to numbers—perusing as I observed before the thoughts of each Officer individually & comparing their reasoning with my own—and forming conclusions which may be secret if necessary. I am sincerely Yr Obedt Servt
          
            Go: Washington
          
        